WOODSON, J.
(dissenting.) — I dissent from the majority opinion in so far as it holds that Kansas City has no power or authority, under the Constitution, to construct and operate an ice plant, and sell ice therefrom to the citizens of the city, and that it has no power to issue bonds of the city for the purpose of sale, and with the proceeds thereof to construct and operate such a plant for said purpose.
In dissenting I approach the legal propositions underlying the questions presented for determination from a totally different angle from that which my learned brother views the case, and that is this:
*330When we pause for a moment and contemplete what a great city is, its tremendous requirements, and the incalculable beneficence ice constantly brings to its teeming masses of humanity, we are enabled at a glance to see and understand the great and far reaching effects the questions under consideration bear upon the well-being and public health of a great municipality.
Such cities are spread over many thousands of acres of land, laid out in lots and blocks, streets and alleys, avenues, parks and public places. In the densely populated portions the streets, avenues, etc., are improved— paved with brick, stone, asphalt or other materials which are great conductors and retainers of heat, and upon these lots and blocks thousands and tens of thousands of buildings are constructed, from one to many stories in heights, composed of wood, stone, brick, iron and steel, all of which are also good conductors and retainers of heat. Most of the buildings contain stoves, thousands have heating plants, and thousands of others have furnaces, steam or electrical plants, all of which generate large volumes of heat, and all of these buildings are occupied as homes, shops, factories, stores, banking, counting houses, etc. During the hot summer months while the interior of these structures are heated up to the various degrées for the purpose for which they are used, and the hot, scorching sun is pouring forth its burning rays upon their exterior — uoofs and walls— augmented with the stifling, heat, dust and vapors arising from the busy bustling streets and alleys, one can fully appreciate the terrible heat, and the great suffering of man and beast that is necessarily incident thereto, under the most favorable circumstances, and if, in addition, the teeming masses of men, women and children who reside therein should be deprived of ice, cold drinks and refrigeration, famine, pestilence and death would follow in its wake. Ice cools the brow of the feverish and quenches the thirst of the sick and dying; it preserves sweet and fresh the milk for the babies, their staff of life, as well as the milk, butter. *331meat, poultry, eggs and vegetables of all kinds. Without ice, milk would sour, butter become rancid, meat and poultry tainted and spoiled, eggs strong, and all kind of vegetables would become stale, insipid and unpalatable, if not decayed, all breeding microbes, bacteria, disease and death. This may not be true in the 'same degree in the rural district and smaller towns and cities, where'the air is pure and. circulates unobstructed, and shade is in abundance,, the heat not nearly so great or intense, and where all provisions may be had at home, or from near by, fresh and pure; but not so with great cities abounding with hundreds of thousands, yea, millions of people, who subsist from day to' day upon the transportation of every morsel of food eaten, and every glass of milk drunk. Yea, more than that, most of the things mentioned must be transported so far, hundreds of miles, yea, many of them thousands of miles, that transportation must be had in the refrigerating cars, and given the right of way on the wings of lightning expresses, otherwise théy would spoil before reaching their destination, and' after reaching their destination, whether in the hands of the wholesaler, retailer or consumer, they must again be placed in refrigeration, else they become unwholesome, spoiled and dangerous to the public and private health of the city. Moreover, it is common knowledge that in large cities, even a scarcity of ice causes babies to die like flies, to say nothing of hundreds of others who are old, sick and infirm, who must live upon milk, butter, eggs and other perishable provisions.
These things are so well known to every man and woman who live in large cities, it would seem a useless waste of time to press the matter further upon the attention of the court.
I know of no greater calamity that could befall the large cities of this State and country than to deprive them of ice; in one week, I dare say, food stuffs would double and treble, and sickness, disease and death would multiply with leaps and bounds. To all such cities, ice *332has become a prime necessity, the equal to any of them and superior to most, for without it some of the others cannot be had, and many of them only in an unhealthy and deplorable condition.
It is no longer a debatable question that ice is strongly conducive to the public health and well-being of our large cities, and to hold that the Constitution prohibits them from preserving the public health and well-being is to face about and deny that which we have been writing upon that subject in this State for almost a century, and flies into the very teeth of Section 2 of Article 2 of the Bill of Bights, which provides that “the people of this State have the inherent, sole and ex-elusive right to regulate the internal goverment and police thereof.” The word “police” as used in this provision of the Constitution means, as defined by Mr. Webster, “The internal organization or regulation of a State, the control and regulation of a community or State through the exercise of the constitutional power of government; especially such control and regulation with respect to matters affecting the general comfort, health, morals, safety or prosperity of the public.”
The constitutional provisions cited and relied upon by my learned associate in support of the position taken by him in the majority opinion, have, in my opinion, no application whatever to the facts of this case. I say this, for the reason that if I am correct in the views •expressed regarding the important factor ice contributes to the well-being and general health of our large cities, then its production, sale and distribution to their citizens, would not be a private enterprise, but public in the highest degree and sense of that term, and, therefore, the expenditure of the revenues of the city for those purposes would likewise be for public purposes and not for private use or gain.
Moreover, I have always understood, and in my opinion it is no longer a debatable question in this State and country, that all laws enacted for the preservation of the public health and well-being of a city *333or State are derived from the police power of the State, and that it is an inherent attribute of sovereignty, and is unabridged by any constitutional provision that can be found in the State or Federal Constitution. This is the express provision of Section 2 of Article 2 of the Bill of Rights before quoted, and the unqualified ruling announced by this court In Banc in the case of City of St. Louis v. Public Service Commission, 207 S. W. 799.
In the light of these constitutional provisions, it cannot be said that the Legislature is prohibited, or in any degree trammeled in its sovereign power, to enact such laws for the promotion of the public good and health of our cities and State, as it may deem best, and if ice and refrigeration are conducive to those ends, which in my opinion they are, then as a matter of course, the laws authorizing Kansas City to issue and sell the bonds in question, for the purposes mentioned, are constitutional and valid, and the respondent should be ordered to issue the same; and in my opinion, a mandatory writ of mandamus should be issued as prayed.
For these reasons, I dissent from the majority opinion.